                                                                                                 Page 1 of 1

                          MINUTES OF THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA
LIMON v. JAGUAR LAND ROVER NORTH AMERICA,
LLC, et al.                                                      Case No.: 19cv1883-JAH(RBB)
                                                               Time Spent:

HON. RUBEN B. BROOKS                CT. DEPUTY VICKY LEE                 Rptr.

                                                Attorneys
                      Plaintiffs                                            Defendants




 PROCEEDINGS:               ☐ In Chambers                   ☐ In Court                ☐ Telephonic


On November 11, 2019, Defendant filed an Ex Parte Application for a Waiver of Personal Appearance at the
Early Neutral Evaluation Conference [ECF No. 10]. The Early Neutral Evaluation Conference has since been
vacated. Accordingly, Defendant's ex parte application is DENIED AS MOOT.




DATE: November 12, 2019                     IT IS SO ORDERED:
                                                                         Ruben B. Brooks,
                                                                         U.S. Magistrate Judge
cc: Judge Houston
  All Parties of Record
